Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

 	In response to the Communications dated April 26, 2021, claims 1-20 are active in 

this application.

Specification

 	If there are cross-reference to related applications, please include the 

respective patent numbers, if known.


Information Disclosure Statement

 	The information disclosure statements filed May 5, 2021 through November 2, 2021 have been 

considered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-6, 8-11, 13-15, 18, and 19 of U.S. Patent No. 10991426 [‘426]. Although the claims at issue are not identical, they are not patentably distinct from each other because of the following reason.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 
Present Application
Patent

2. The memory device of claim 1, wherein the bias generator circuit is configured to output the column select signal.

10. A memory device, comprising: a memory array including a plurality of memory cells arranged in rows and columns, a plurality of bit lines, a plurality of source lines, and a plurality of word lines, each column of the memory cells connected to a corresponding bit line and source line, each row of the memory cells connected to a corresponding word line; a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines, the first transistors having respective gate terminals configured to receive a column select signal; and a current limiter transistor connected to each of the first transistors.
11. The memory device of claim 10, further comprising a bias generator configured to output a predetermined gate control voltage signal to a gate terminal of the current limiter transistor and the column select signal to the gate terminal of the first transistors.

3. The memory device of claim 1, wherein the bias generator circuit includes a mirror transistor configured to provide a feedback signal to the gate terminal of the current limiter transistor.
18. The method of claim 17, further comprising providing a bias generator configured to output the predetermined bias signal and the column select signal, wherein outputting a predetermined 

19. The method of claim 17, further comprising clamping the drain-source voltage of the current limiter transistor to a predetermined clamping voltage.
5. The memory device of claim 1, wherein the first transistor and the current limiter transistor comprise respective first and second NMOS transistors.
15. The memory device of claim 14, wherein the current limiter transistor and the fourth NMOS transistor are TO transistors.
6. The memory device of claim 5, wherein first transistor and the current limiter transistor form a cascode structure.
See claim 1.
7. The memory device of claim 6, wherein the MUX includes a plurality of the first transistors, and wherein each column of the plurality of the memory cells is connected to a corresponding one of the first transistors, and wherein the second NMOS transistor is coupled to each of the first transistors.
10. A memory device, comprising: a memory array including a plurality of memory cells arranged in rows and columns, a plurality of bit lines, a plurality of source lines, and a plurality of word lines, each column of the memory cells connected to a corresponding bit line and source line, each row of the memory cells connected to a corresponding word line; a multiplexer (MUX) connected to the plurality of columns, the MUX including a plurality of first transistors connected to corresponding source lines, the first transistors having respective gate terminals configured to 

18. The method of claim 17, further comprising providing a bias generator configured to output the predetermined bias signal and the column select signal, wherein outputting a predetermined bias signal to the gate terminal of the current limiter includes receiving a feedback signal from a mirror transistor.
9. The memory device of claim 8, wherein the bias generator circuit further comprises: a voltage input terminal connected to a source of the third NMOS transistor and a gate of the fourth NMOS transistor, wherein a drain of the third NMOS transistor and a source of the fourth NMOS transistor are connected to an inverting input of the operational amplifier, wherein a non-inverting input of the operational amplifier is configured to receive a predetermined clamping voltage, and wherein an output of the operational amplifier is connected to a gate of the third NMOS transistor.

13. The memory device of claim 12, wherein the bias generator further comprises: a voltage supply terminal connected to the source of a third NMOS transistor and the gate of a fourth NMOS transistor, wherein the drain of the third NMOS transistor and the source of the fourth NMOS transistor are connected to the inverting input of the operational amplifier, wherein the non-inverting input of the operational amplifier is connected to a predetermined clamping voltage.
10. The memory device of claim 8, wherein the output of the operational amplifier is connected to 


7. The memory device of claim 4 wherein the second and fourth NMOS transistors are IO transistors.
12. The memory device of claim 4 wherein the bias generator circuit is configured to output a clamping voltage is less than 500 millivolts (mV).
8. The memory device of claim 5 wherein the clamping voltage is less than 500 millivolts (mV).
13. The memory device of claim 1, wherein the plurality of memory cells are resistive random access memory (RRAM) cells.
9. The memory device of claim 1, wherein the plurality of memory cells are resistive random access memory (RRAM) cells.
14. A device, comprising: a closed loop bias generator configured to output a column select signal to an array of resistive random access memory (RRAM) cells; a current limiter comprising a cascode of first and second connected NMOS transistors; wherein the closed loop bias generator is configured to receive an output of the closed loop bias generator and to clamp a drain-source voltage of the second NMOS transistor of the current limiter.
1. A memory device, comprising: a memory array including a plurality of memory cells arranged in rows and columns; a closed loop bias generator configured to output a column select signal to the memory array; a current limiter configured to receive an output of the closed loop bias generator, the current limiter coupled to a plurality of the columns of the memory array and comprising a cascode of first and second connected NMOS transistors; and wherein the closed loop bias generator is further configured to clamp a drain-source voltage of the second NMOS transistor of the current limiter.



4. The memory device of claim 1, wherein the bias generator includes third and fourth cascode connected NMOS transistors, and an operational amplifier configured to receive a feedback signal and configured to generate a column select signal output to a column MUX.
16. The device of claim 15, wherein the closed loop bias generator further comprises: a voltage supply terminal connected to a source of a third NMOS transistor and a gate of a fourth NMOS transistor, wherein a drain of the third NMOS transistor and a source of the fourth NMOS transistor are connected to an inverting input of the operational amplifier, wherein a non-inverting input of the operational amplifier is connected to the predetermined clamping voltage.

5. The memory device of claim 4, wherein the bias generator further comprises: a voltage input terminal connected to a source of the third NMOS transistor and a gate of the fourth NMOS transistor, wherein a drain of the third NMOS transistor and a source of the fourth NMOS transistor are connected to an inverting input of the operational amplifier, wherein a non-inverting input of the operational amplifier is configured to receive a predetermined clamping voltage, and wherein an output of the operational amplifier is connected to a gate of the third NMOS transistor.
17. The device of claim 16, wherein the output of the operational amplifier is connected to a gate of the first transistor, and wherein the source of the third NMOS transistor is connected to the gate of the second NMOS transistor.
6. The memory device of claim 5, wherein the output of the operational amplifier is connected to a gate of the first NMOS transistor, and a source of the third NMOS transistor is connected to a gate of the second NMOS transistor.

8. The memory device of claim 5 wherein the clamping voltage is less than 500 millivolts (mV).
19. A multiplexer (MUX) connectable to a memory array, the memory array including a plurality of memory cells arranged in rows and columns, a plurality of bit lines, a plurality of source lines, and a plurality of word lines, each column of the memory cells connected to a corresponding bit line and source line, each row of the memory cells connected to a corresponding word line, the MUX comprising: a plurality of first transistors connectable to corresponding source lines of the memory array, the first transistors each having respective gate terminals configured to receive a column select signal; and a current limiter transistor connected to each of the first transistors, the current limiter transistor configured to receive a predetermined bias signal at a gate terminal.

3. The memory device of claim 2, wherein the column MUX includes a plurality of the column select transistors, wherein each column is connected to a corresponding one of the column select transistors, and wherein the second NMOS transistor is coupled to each of the column select transistors.
20. The MUX of claim 19, wherein the current limiter transistor is connected to each of the first transistors in a cascode arrangement.
4. The memory device of claim 1, wherein the bias generator includes third and fourth cascode connected NMOS transistors, and an operational amplifier configured to receive a feedback signal and configured to generate a column select signal output to a column MUX.


As can be seen from the above table, claim 2 of the present application differ from claim 11 of patent ‘426, in that patent '426 recites that the current limiter transistor coupled to the first transistors instead of the claimed recitation of “…the first transistors of the MUX…”  However, both recitations are of the same structure.  Therefore, coverage of the claimed recitation have already been given.
With respect to claim 14, claim 14 of the present application differ from claim 9 of the patent, in that, the patent further details the structure of the memory device by reciting the bit line, wordline and source lines of the memory, whereas, the application does not.  However, since both are reciting an RRAM structure, it is understood that the memory device of the application would have the same basic structure.
For similar reasons, claims 1, 3-13 and 15-20 are rejected over claims 1, 3-6, 8-11, 13-15, 18, and 19 of patent ‘426.

Conclusion

 	For applicant’s benefit portions of the cited reference(s) have been cited to aid in
the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
 	When responding to the Office action, Applicants are advised to provide
the Examiner with line and page numbers of the application and/or references cited to assist the Examiner in the prosecution of this case.
 
 	Any inquiry concerning this communication or earlier communications

 	Any inquiry of a general nature or relating to the status of this application.
should be directed to the Group receptionist whose telephone number is (571) 272-1650.



/MICHAEL T TRAN/Primary Examiner, Art Unit 2827                                                                                                                                                                                                        January 8, 2022